DETAILED ACTION
1.	This communication is responsive to Amendment filed 11/29/2021. As a result of the amendment claims 1 and 8 have been amended.  
Claims 1-3, 5-10 and 12-14 (renumbered as 1-12) are allowed.
Claims 4, 11 and 15-18 have been cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph V. Gamberdell, Jr. on January 27, 2022.
Please update the claims status as follows:

Claims 15-18 (Cancelled)

Reasons for Allowance
4.	Claims 1-3, 5-10 and 12-14 now renumbered as 1-12, are allowable over the prior arts of record.

5.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a system and method for secure collaborative generation of an ontological databank and maintaining a trace of modifications to the ontological databank.
Claims 1 and 8 are considered allowable since (1) the rejections given under 35 U.S.C. 101 have been withdrawn because claim1 has been amended; (2) the prior art of record fails to teach and /or suggest “receive an upload transaction from an information contributor via the first client device, wherein the upload transaction comprises information pertaining to the ontological databank; 
determine an availability of an approval transaction at the end of the ledger cycle, wherein the approval transaction is appended to the blockchain based on an approval of the information pertaining to the ontological databank, wherein the approval transaction is appended to the blockchain by an approver via the third client device”.  
Therefore, claims 1 and 8 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-3, 5-7, 9-10 and 12-14 are also allowable based on the same subject matter.
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157